Citation Nr: 1141049	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for status post left varicocele repair (left varicocele repair).

2.  Entitlement to an initial compensable evaluation prior to April 2, 2008, and in excess of 10 percent thereafter, for history of traumatic brain injury (TBI) status post head concussion with headaches (formerly rated as residuals, concussion).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, granted entitlement to service connection for left varicocele repair, evaluated as noncompensable effective June 13, 2005, and granted entitlement to service connection for residuals, concussion, evaluated as noncompensable effective June 13, 2005.  The RO also, in pertinent part, denied entitlement to service connection for left elbow strain, sinusitis, bronchitis, and right knee meniscal injury.  The Veteran submitted a notice of disagreement with respect to these issues dated in January 2006.  Thereafter, the Veteran's claims file was relocated to the Montgomery, Alabama, RO.

The RO granted entitlement to service connection for right knee meniscal injury in September 2007, and issued a statement of the case with respect to the remaining issues in September 2007.  The Veteran submitted a substantive appeal in October 2007.  

In March 2008, the Veteran submitted a claim of entitlement to service connection for traumatic brain injury.  In September 2008, the RO continued the evaluation of the Veteran's service-connected residuals of concussion as noncompensable and denied service connection for cognitive disorder (claimed as traumatic brain injury).  The Veteran filed a notice of disagreement to this decision dated in September 2008.

In January 2011, the RO increased the evaluation of history of traumatic brain injury, status post head concussion with headaches (formerly rated as residuals, concussion), to 10 percent disabling effective April 2, 2008.  The RO also granted entitlement to service connection for left ulnar neuropathy/decompression surgery with status post left elbow dislocation (claimed as left elbow strain), sinusitis, and bronchitis.  

After the most recent supplemental statement of the case in connection with the Veteran's initial rating claims, a VA respiratory examination was associated with the Veteran's claims file.  This was not accompanied by a waiver of initial RO consideration.  However, as this evidence does not pertain to the Veteran's increased rating claims, no remand for initial RO consideration is required.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left varicocele repair has been manifested by credible complaints of pain and tenderness, but there is no evidence of atrophy of the testicles or the functional equivalent thereof; the Veteran does not have intermittent edema or aching and fatigue.  In addition, the Veteran's surgical scar is superficial and nontender; the surgical scar is not in an area or areas exceed 6 square inches (39 sq. cm), it is not unstable, and there is no limitation of function of the affected part.  

2.  For the entire appeal period, the Veteran's service-connected traumatic brain injury status post head concussion with headaches are not manifested by multi-infarct dementia, nor neurological disability associated with the service-connected brain trauma; the Veteran's traumatic brain injury status post head concussion with headaches are also not manifested by characteristic prostrating attacks occurring on an average once a month over a period of several months.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left varicocele repair are not met.  38 U.S.C.A. §§ 1155, 5103,  5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.159, 3.321, Part 4, 4.7, 4.104, Diagnostic Code 7120 (2011); 4.115b, Diagnostic Code 7523 (2011); 4.118, Diagnostic Codes 7800-05 (2008).   

2.  The criteria for an initial 10 percent evaluation prior to April 2, 2008 for traumatic brain injury status post head concussion with headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008); 4.124a, Diagnostic Code 8100 (2011). 

3.  The criteria for an initial evaluation in excess of 10 percent from and after April 2, 2008 for traumatic brain injury status post head concussion with headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008); 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in June 2005, March 2006, April and July 2008, and January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran was aware from these letters what evidence was necessary to support his claims; and that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  

In addition, the Board notes that, with respect to the Veteran's initial rating claims, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claims for higher initial disability ratings; and under the circumstances, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private treatment records, have been obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  And the Veteran has been provided with VA examinations in connection with the claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available that has not been associated with the claims file.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Increased ratings.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203,206 (1993)( interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6Vet. App. 259 (1994); Fanning v. Brown, 4Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A rating of 0 percent is assigned when the Rating Schedule does not provide a 0 percent evaluation for a diagnostic code and the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31.

A.  Status post left varicocele repair.

In this case, the Veteran's service-connected left varicocele repair is evaluated as nocompensable under Diagnostic Code 7120-7523.  

The medical evidence in this case consists of VA treatment records and VA examinations.

The Veteran underwent a VA examination in October 2005.  The Veteran reported that he had a history of varicocele in 1997.  He underwent surgery for excision.  Afterwards, the Veteran reported that he began to have testicular pain.  During the examination, the Veteran denied swelling, warmth, or redness of the testicles.  He reported intermittent pain to the left testicle at least three times per day, where the pain would increase to a 10 and last for 2-3 minutes.  The Veteran denied pain with intercourse and denied any current functional deficit.  Upon examination, no direct or indirect herniations were noted.  The Veteran had tenderness over the superior pole of the left testicle.  No actual mass or cyst was evident on examination.  The Veteran had a 6- cm transverse incision to the left inguinal area that was hyperpigmented and nontender.  Scrotal ultrasound was normal.  The Veteran was diagnosed with left varicocele repair with mild impairment.

The Veteran was again examined by VA in January 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have chronic left testicular pain with onset in approximately 1997.  The symptoms were indicated to be intermittent with periods of remission and pain intensity of about 8-9/10.  The Veteran was noted to be status post left varicocele repair in 1997.   The Veteran was indicated to have no history of trauma to the genitourinary system, no neoplasm, no symptoms due to genitourinary disease, no urinary symptoms or leakage, no URI or obstructed voiding, no renal dysfunction or acute nephritis, no hydronephrosis, and no cardiovascular symptoms or erectile dysfunction.  His ejaculation was normal, and he was found to have normal examinations of the bladder, anus and rectal walls, and urethra.  He was also found to have normal perineal sensation, and no peripheral edema or abdominal or flank tenderness.  His examination of the testicles, prostate, epididymis/spermatic cord/scrotum, and seminal vesicles were also normal.  His cremasteric reflex was normal.  The scrotal sonogram was normal.  The Veteran was diagnosed as status post left varicocele repair.  

A varicocele is a "condition manifested by abnormal dilation of the veins of the spermatic cord, [which results] in impaired drainage of blood into the spermatic cord veins when the patient assumes the upright position."  Nici v. Brown, 9 Vet. App. 494, 495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 1995)).  Where the claimant's diagnosed condition does not match any of the diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20. 

While no diagnostic code specifically addresses residuals of a varicocelectomy, Diagnostic Code 7523 does address the condition of the testicles.  Under Diagnostic Code 7523, complete atrophy of one testicle warrants a noncompensable rating.  Complete atrophy of both testicles warrants a 20 percent rating, with consideration for special monthly compensation.  38 C.F.R. § 4.115(b).  While the Veteran in this case has continued to complain of left testicular pain, there is no evidence of atrophy of either testicle, or any other sequelae aside from pain related to the varicocele which would be the functional equivalent of atrophy of a testicle.  Accordingly, a higher rating under Diagnostic Code 7523 is not warranted. 

Varicose veins are evaluated under Diagnostic Code 7120.  Under this Diagnostic Code, a noncompensable disability rating is warranted for asymptomatic varicose veins that are palpable or visible.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent evaluation is warranted for varicose veins that are manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  However, in this case, the appellant does not have intermittent edema or aching and fatigue. 

The Board has also considered rating codes for scarring.  In this regard, the Board notes that changes were made to the rating criteria for scars during the pendency of the Veteran's claim; becoming effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose disability was rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.

In this case, the Veteran has sought a higher initial rating for his service-connected varicocele dating from a rating decision in December 2005.  This claim was therefore initiated prior to October 23, 2008, and no request for review under the revised provisions has been received; hence, the applicable rating criteria in effect prior to October 2008 control. 

Diagnostic Code 7800, in effect prior to October 23, 2008, provided ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 sets forth 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118.  Under Diagnostic Code 7800, a skin disorder with one characteristic of disfigurement is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7801, in effect prior to October 23, 2008, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; a 20 percent evaluation for an area or areas exceeding 12 square inches; and a 10 percent evaluation for an area or areas exceeding 6 square inches.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, in effect prior to October 23, 2008, scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent evaluation for an area or areas of 144 square inches or greater.  Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, in effect prior to October 23, 2008, superficial and unstable scars are assigned a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7804, in effect prior to October 23, 2008, scars that are superficial and painful on examination are assigned 10 percent evaluation.  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).   A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2).

Under Diagnostic Code 7805, in effect prior to October 23, 2008, other scars are rated on limitation of function of the affected part.  

The Veteran's surgical scar does not exceed 6 square inches (39 sq. cm).  The scar was found to be hyperpigmented and nontender.  The scar was not indicated to be other than superficial, and there is no indication that is was unstable.  No tenderness in the scar area was demonstrated on examination.  In addition, a higher rating is not warranted based on the size of the scar or based on limitation of function of the affected part as there is no objective demonstration of such impairment. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence does not support a compensable evaluation for the Veteran's service-connected left varicocele repair

The Board has also considered whether staged ratings under Fenderson and Hart are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating is not warranted. 

B.  Traumatic brain injury.

In the December 2005 rating decision, the RO assigned an initial noncompensable evaluation for residuals of concussion under Diagnostic Codes 8045, effective June 13, 2005.  In January 2011, the RO increased the evaluation for history of traumatic brain injury (TBI), status post head concussion with headaches (formerly rated as residuals, concussion) to 10 percent disabling, effective April 2, 2008.  

The Board notes that VA revised the criteria for rating traumatic brain injuries during the pendency of the Veteran's appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045; 73 Fed. Reg. 54,693 (Sept. 23, 2008) ('The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date.').  Although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose residuals of a traumatic brain injury were rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.

In this case, the Veteran has sought a higher initial rating for his service-connected disability dating from a rating decision in December 2005.  In addition, the Board notes that the Veteran claimed entitlement to service connection for traumatic brain injury in a claim dated in March 2008, which was then combined with the current claim for a higher initial evaluation.  The claim in this case was therefore initiated prior to October 23, 2008.  In addition, no request for review under the revised provisions has been received; hence, the applicable rating criteria in effect prior to October 2008 control. 

Under Diagnostic Code 8045 prior to October 2008, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a (2008). 

The actual criteria for rating dementia due to head trauma, pursuant to Diagnostic Code 9304, is set forth in a general rating formula.  See 38 C.F.R. § 4.130 (2008).

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Considering the pertinent evidence of record in light of the above-noted criteria, the Board finds that the overall record supports the assignment of no more than the initial 10 percent rating assigned for service-connected residuals of a head injury for the entire appeal period.

The medical evidence in this case consists of VA examinations and VA treatment records.

VA examinations dated in October 2005 and November 2005 did not diagnose multi-infarct dementia, and the November 2005 psychiatric examination indicated no psychiatric disorders.  

A February 2008 traumatic brain injury evaluation indicated that the Veteran was injured secondary to a RPG blast that was approximately 20 yards away.  He was thrown to the ground and lost consciousness for a few minutes.  He was told he was confused for approximately 15 minutes and indicated that he had some amnesia and memory gaps for much of the day.  The injury was non-penetrating and the Veteran was wearing a helmet, but he nevertheless received a concussion in the incident.  This incident was noted to have happened in 2002.  The Veteran was also noted to have sustained a traumatic brain injury in 1996 when he fell and landed on a rock.  It hit his left temple and the Veteran reported that he was unconscious for a few minutes.  He has no recall of that day's events.  Neurobehavioral symptoms were noted to be feeling dizzy (mild), poor coordination (mild), headaches (moderate), blurred vision (mild), hearing difficulty (severe), sensitivity to noise (mild), numbness or tingling to part of body (moderate), loss or increase in appetite (mild), poor concentration (severe), forgetfulness (very severe), difficulty making decisions (mild), difficulty getting organized and finishing things (mild), fatigue and loss of energy (moderate), difficulty sleeping (moderate), feeling anxious or tense (severe), feeling depressed or sad (severe), and irritability (moderate).  Psychiatric symptoms were noted to be depression and anxiety disorder.  The symptoms were noted to be consistent with a finding of traumatic brain injury.  The examiner indicated that the Veteran sustained a grade II TBI. The Veteran reported difficulty primarily with short term memory and daily headaches.  He was also noted to endorse mental health symptoms including anxiety, depression, nightmares, irritability, and occasional suicidal ideation.  

A June 2008 treatment note indicated short term memory loss and headaches.  Headaches were indicated to be daily since one week after the TBI event, and were noted to be frontal and behind the eyes with an average intensity of 3-4/10, often becoming severe at 10/10.  The Veteran denied blurred vision with headaches, but did report light sensitivity and nausea.  He also reported some ringing in his ears.  Neurological examination was found to be normal.  The Veteran was diagnosed with mild TBI with daily headaches.

In July 2008, the Veteran underwent a neuropsychological evaluation.  While formal testing did not reveal evidence of prominent post-TBI deficits in memory functioning and other cognitive abilities, a subtle deficit in cognitive persistence, and executive cognitive skill was noted.   These were not indicated to be grossly debilitating, but were noted to likely reduce the efficiency with which the Veteran completes daily activities.  It was found that the Veteran's everyday cognitive functioning was poorer than would be suggested by his test results.  He was diagnosed with post traumatic stress disorder, cognitive disorder, and depressive disorder.  The Veteran reported difficulty with recent memory, and was noted to endorse various symptoms of post traumatic stress disorder.  His medical history  was noted to be negative for cerebrovascular accidents, seizures, intracranial infections and tumors, anoxic or hypoxic events, hypertension and neurological disorders.  Formal memory testing indicated mid-average to mid-high average limits and attentional testing revealed no gross or subtle deficits in attentionally-dependent neurocognitive skills.  In addition, the Veteran's receptive language skills were grossly intact and he had no difficulty understanding and remembering questions and task instructions.  Assessed expressive language skill tested within broad normal and anticipated limits, and testing also revealed no deficits in motor-dependent and motor-free visuoperceptual functions.  There were no deficits in motor initiation, persistence, cessation, and fluidity, and cursory testing revealed no evidence of limb-kinetic, buccofacial, ideomotor, or ideational apraxia.  Speeded fine motor coordination tested within broad average limits.  Finally, there were no gross deficits evident among assessed executive cognitive skills, including discrete verbal and visual abstract reasoning, sustained trial-and-error flexible problems solving, speeded mental flexibility, and phonemic verbal fluency.  However, subtle difficulties in cognitive persistence emerged during sustained trial-and-error problem solving.  Specifically, the Veteran had difficulty maintaining a correct response strategy after having made a number of accurate responses using this strategy and, instead, resumed using a previously successful, but no longer correct strategy.  

In January 2010, the Veteran was afforded a VA examination in connection with his claim.  The Veteran's medical history was noted.  The Veteran was noted to have no history of dizziness or vertigo, seizures, balance and coordination problems, autonomic dysfunction, weakness or paralysis, mobility problems, ambulatory problems, malaise, bowel or bladder problems, erectile dysfunction, vision problems, speech or swallowing difficulty, decreased sense of smell or taste, endocrine dysfunction, or cranial nerve dysfunction.  The Veteran was indicated to have headaches described as constant, moderate, midday, with pressure-like pain in the frontal areas behind the eyes, nonradiating, nonassociated with eye tearing, rhinorrhea, nasal congestion, flashing lights.  The Veteran noted eye pain, auras of stress and smells of burnt plastic were noted with headaches.  Full blown headaches were indicated to be nonprostrating, as the Veteran admitted that he was able to complete tasks.  For relief, the Veteran would take medication and sit in a quiet area.  The Veteran also noted insomnia, moderate fatigue, irritability, anxiety, depression, and PTSD.  He was noted to have severe memory impairment and decreased attention, difficulty concentrating, difficulty with executive functions (information processing, goal setting, organizing), hearing loss, tinnitus, and hypersensitivity to loud noises like gun shots and artillery noise.  Neurological testing and motor strength testing were grossly normal, as was muscle tone.  There were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance of tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, or other abnormalities.  Psychiatric manifestations were indicated to be nervousness, anxiousness, short attention/concentration span, fidgety digging and scratching himself at times during the examination.  the Veteran reported a complaint of mild memory loss, and loss of attention, concentration, or executive functions, but without evidence on testing.  Judgment was normal, but social interaction was occasionally inappropriate.  The Veteran was oriented to person, time, place, and situation, motor activity was normal, visual special orientation was mildly impaired, and one or more neurobehavioral effects occasionally interfere with workplace interaction, social interaction, or both, but were not found to preclude them.  The Veteran was able to communicate and comprehend spoken and written language.  Consciousness was normal.  A CT of the brain in January 2010 indicated no acute intercranial abnormality.  After examination, the Veteran was diagnosed with history of traumatic brain injury status post head concussion with headaches.  The problem associated with the diagnosis was headaches.  

Other VA treatment notes indicate traumatic brain injury symptoms similar to, but not more severe than, those noted in the evaluations set forth above.  

The above-cited evidence clearly reflects that the Veteran has had subjective complaints of headaches, and other symptoms such as mild memory loss, and loss of attention, concentration, or executive functions.  Such symptoms are consistent with no more than the assigned 10 percent rating.  However, no dementia is medically shown to be a residual of, or medically associated with, the in-service traumatic brain injury status post head concussion.  As noted, the governing criteria provide that, absent a diagnosis of multi-infarct dementia associated with brain trauma, purely subject complaints residual to head injury warrant no more than the 10 percent rating assigned.  

As the medical evidence indicates that the Veteran has had headaches since approximately a week after his head injury, as well as other subjective criteria prior to April 2, 2008, the Board finds that the initial 10 percent evaluation should be assigned for the entire appeal period, to June 13, 2005.  A maximum 10 percent rating should be assigned since the effective date of the grant of service connection for this disability.  

Finally, in the alternative, the Board notes that under Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

As noted above, assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board has reviewed the entirety of the evidence of record, and finds that, while there are consistent reports of headaches, there is no indication that the Veteran has complained of or been treated for prostrating attacks of headaches during the period for consideration in this appeal.  The evidence shows no suggestion of prostrating headache episodes or attacks to meet the criteria for a higher disability rating under Diagnostic Code 8100.  

The Board has also considered whether staged ratings under Fenderson and Hart are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine; however, as the preponderance of the evidence is against a higher disability rating from April 2, 2008, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Other considerations.

In this case, the Board notes that some of the VA examinations of the Veteran may have been conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  Similarly, in this case, the findings regarding the Veteran's disabilities are not undermined by a failure to review the Veteran's claims file.  

In addition, with respect to the Veteran's claims, the Board has also considered the statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant the assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disabilities have resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a compensable disability rating for status post left varicocele repair is denied.  

An initial 10 percent evaluation prior to April 2, 2008, for history of traumatic brain injury (TBI) status post head concussion with headaches (formerly rated as residuals, concussion), is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent from and after April 2, 2008, for history of traumatic brain injury (TBI) status post head concussion with headaches (formerly rated as residuals, concussion), is denied.


REMAND

Based on a review of the Veteran's claims file, the Board finds that the Veteran has a  claim of entitlement to individual unemployability that must be remanded for additional development.  

Here, the Board acknowledges that the RO has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran does not meet the schedular criteria for a TDIU, as his combined rating is 50 percent disabling, with his highest evaluation at 10 percent.  

However, if a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is noted in the January 2010 VA examination to be unemployed.  This was stated to be due to medical issues and the economy, and was reported in the context of the examinations for the Veteran's service-connected disabilities.  Resolving any benefit of the doubt in favor of the Veteran under the provisions of 38 U.S.C.A. § 5107(b), the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claims on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.  

In addition, the record includes treatment records from the VA Medical Center in Birmingham.  On remand, the AOJ should request any outstanding relevant VA  treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to the Veteran's individual unemployability claim, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The AOJ should request and associate with the claims file any outstanding relevant treatment records for the Veteran from the Birmingham VAMC. See 38 C.F.R. § 3.159(c)(2).

3.  Following the completion of the above, and any other development the AOJ deems necessary, the matter on appeal should be addressed, to include whether the
RO should submit the Veteran's claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether a TDIU rating is warranted on an extraschedular basis as a result of service-connected disabilities. 

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


